DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/903,761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tokuno (JP 2020-008722 A) discloses a light source device (Figure 2, element 2) comprising: a light emitting device (Figure 2, element 21) that outputs a first light (Figure 2, element BL(BLs, BLp)) having a first wavelength in a first polarization direction (Figure 2, element BLs); a first optical element (Figure 3, element 55) having a first area (Figure 3, element 150) that reflects the first light (Figure 3, element BLs) and a second area (Figure 3, element 55a) different from the first area (Figure 3, element 150); and a diffuser element (i.e. diffuse reflection element; Figure 2, element 30) into which the 
Claims 2-16 will be allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama (US Pub. No. 2019/0064645 A1) discloses a light source apparatus including a light source section that outputs first and second light beam fluxes, first and second polarization separation elements, a rotary diffuser plate that diffuses the first light beam flux and the second light beam flux, a first retardation film that converts the incident second light beam flux polarized in a first direction into the second light beam flux polarized in a second direction, and a wavelength conversion element on which the first light beam flux polarized in the first direction and the second light beam flux polarized in the second direction, are incident and which converts the first and second light beam fluxes into a third light beam flux that belongs to a wavelength band different from the wavelength band to which the first and second light beam fluxes belong. The third light beam flux passes through the first and second polarization separation elements.
Sakata (US Pub. No. 2017/0195645 A1) teaches polarization conversion element including: a polarization separation layer which emits first polarized light among incident light and second polarized light which is different from the first polarized light in different directions, respectively; a color separation layer which reflects first colored light among incident light and transmits second colored light which is different from the first colored 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MC/
12/06/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882